


EXHIBIT 10.1


MAGNETEK, INC.
AMENDED AND RESTATED
2010 NON-EMPLOYEE DIRECTOR STOCK OPTION PLAN
OCTOBER 31, 2012


1.    Purpose of the Plan. Under this 2010 Non-Employee Director Stock Option
Plan (the “Director Plan”) of Magnetek, Inc., a Delaware corporation (the
“Company”), options shall be granted to eligible persons, as set forth in
Section 4, to purchase shares of the Company's common stock (“Common Stock”).
This Director Plan is designed to promote the long-term growth and financial
success of the Company by enabling it to attract, retain and motivate such
persons by providing for or increasing their interest in the Company. This Plan
replaces the Amended and Restated 1997 Non-Employee Director Stock Option Plan
of the Company as of January 1, 2008 (the “1997 Plan”).
2.    Effective Dates. This Director Plan originally became effective on April
22, 1997. Options may not be granted subsequent to (a) the maximum number of
shares that may be subject to options hereunder have been awarded or (b)
termination of this Director Plan by the Board of Directors of the Company (the
“Board”), whichever is earlier.
3.    Plan Operation. To the extent that any questions of interpretation arise
hereunder, these shall be resolved by the Board.
4.    Eligible Persons. The persons eligible to receive a grant of non-qualified
stock options hereunder are any Director of the Board who on the date of said
grant is not an employee of the Company or a subsidiary of the Company (a
“Qualifying Director”).
5.    Stock Subject to Director Plan. The maximum number of shares that may be
subject to options granted hereunder shall be 1,150,000 shares of Common Stock,
subject to adjustments under Section 6. Shares of Common Stock subject to the
unexercised portions of any options granted under this Director Plan which
expire, terminate or are forfeited or cancelled may again be subject to options
under this Director Plan.
6.    Adjustments. In the event that the outstanding shares of Common Stock of
the Company are hereafter changed into or exchanged for a different number or
kind of shares or other securities of the Company, or of another corporation, by
reason of reorganization, merger, consolidation, recapitalization,
reclassification, stock split-up, spin-off, stock dividend or combination of
shares, appropriate adjustments shall be made in the number and kind of shares:
(a) that may be subject to options granted under this Director Plan; (b) as to
which options may thereafter be granted or issued under this Director Plan and
(c) for which options then outstanding under this Director Plan may thereafter
be exercised. Any such adjustments in outstanding options shall be made without
changing the aggregate exercise price applicable to the unexercised portions of
such options.
7.    Stock Options.
(a)    Upon initial election or appointment of any director to the Board or upon
a continuing director becoming a Non-Officer Qualifying Director, such
Non-Officer Qualifying Director will receive an option to purchase a number of
shares of the Company's Common Stock pursuant to the terms and conditions
described in this Section 7. In addition, Non-Officer Qualifying Directors will
be automatically granted, on an annual basis, a non-qualified stock option to
purchase a number of shares of the Company's Common Stock on the last business
day of the Company's fiscal year ending after the initial grant of such
Non-Officer Qualifying Director's share option pursuant to this Section 7. The
number of shares subject to such option to purchase for the initial award and
the annual award shall be determined by the Board. Each option granted pursuant
to this Section 7(a) will have a term of ten years and shall become exercisable
as follows: options with respect to 50% of the shares one year after the date of
grant and options with respect to the remaining 50% of the shares two years
after the date of grant.
(b)    The Board may from time to time, in its absolute discretion, grant
non-qualified stock options to Qualifying Directors. Each option granted
pursuant to this Section 7(b) will have a term of ten years unless otherwise
specified by the Board, and the Board shall, in its absolute discretion,
determine the exercisability and other provisions of such option.
(c)    The per share exercise price of options granted under this Director Plan
will be the fair market value of a share of the Company's Common Stock on the
date of grant (the “Fair Market Value”), defined as (i) the mean between the
highest and lowest sales prices of a share of the Company's stock on the
principal exchange on which shares of the. Company's stock are then trading, if
any, on such determination date, or, if shares were not traded on such date,
then on the next preceding trading day during which a sale occurred, as such
prices are quoted in The Wall Street Journal; or (ii) if such stock is not
traded on an exchange but is quoted on NASDAQ or a successor quotation system,
(1) the mean between the highest and lowest sales prices (if the stock is then
listed as a National Market Issue under the NASD National Market System) or (2)
the mean between the closing representative bid and asked prices (in all other
cases) for the stock on such determination date as reported by NASDAQ or such
successor quotation system; or (iii) if such stock is not




--------------------------------------------------------------------------------




publicly traded on an exchange and not quoted on NASDAQ or a successor quotation
system, the mean between the closing bid and asked prices for the stock, on such
determination date, as determined in good faith by the Board; or (iv) if the
Company's stock is not publicly traded, the fair market value established by the
Board in good faith. The Board shall use such procedures to determine fair
market value in compliance with Code Section 409A and the regulations or other
guidance issued thereunder.
(d)    If on any date upon which options are to be granted under this Director
Plan the number of shares of Common Stock remaining available under the Director
Plan are less than the number of shares required for all grants to be made on
such date, then options to purchase a proportionate amount of such available
number of shares of Common Stock shall be granted to each Qualifying Director.
8.    Documentation of Grants. Awards made under this Director Plan may be
evidenced by written agreements or such other appropriate documentation as the
Board shall prescribe. The Board need not require the execution of any
instrument or acknowledgment of notice of an award under Section 7(a) of this
Director Plan, in which case continued service as a Qualifying Director by the
respective optionees will constitute agreement to the terms of the award.
9.    Nontransferability. Unless otherwise approved by the Board, options
granted under this Director Plan are nontransferable by the optionee otherwise
than by will or the laws of descent and distribution, and are exercisable,
during the optionee's lifetime, only by the optionee.
10.    Amendment and Termination. The Board may alter, amend, suspend, or
terminate this Director Plan, provided that no such action shall deprive any
optionee, without his consent, of any option theretofore granted to the optionee
pursuant to this Director Plan or of any of his rights under such option and
provided further that the provisions of this Director Plan designating persons
eligible to participate in the Director Plan and specifying the amount, exercise
price and timing of grants under the Director Plan shall not be amended more
than once every six months other than to comport with changes in the Internal
Revenue Code, the Employee Retirement Income Security Act, or the rules
thereunder. Notwithstanding the foregoing, no alteration, amendment, suspension
or termination of this Director Plan or any other document evidencing an Award
under this Director Plan shall cause all or a part of the payment under any
Award to be subject to additional tax under Code Section 409A.
11.    Termination of Directorship. All vested options held by Qualifying
Directors as of the date of cessation of service as a director may be exercised
by the Qualifying Director or his heirs or legal representatives for one year
after such cessation of service.
12.    Merger, Consolidation, Acquisition, Liquidation or Dissolution. Upon or
in connection with the merger or consolidation of the Company with or into
another corporation, the acquisition by another corporation, person or group of
all or substantially all of the Company's assets or 40% or more of the Company's
then outstanding voting stock or the liquidation or dissolution of the Company:
(a)    If so provided in the relevant agreement relating to a merger,
consolidation, acquisition of assets, liquidation or dissolution, such option
shall be either assumed or replaced by a substitute option, as applicable,
issued by the successor or any corporation that is a “parent” of the Company
within the meaning of Rule 405 under the Securities and Exchange Act of 1933, as
amended (the “Securities Act”), resulting from such transaction, without any
further action on the part of the Board or the Qualifying Director.
(b)    If no provision is made as set forth in (a), or in the event of an
acquisition of 40% or more of the Company's then outstanding voting stock to
which subsection (c) is inapplicable, such option shall become (to the extent
not then fully vested) fully exercisable from and after the date which is thirty
days prior to the effective date of the transaction and until the normal
expiration thereof.
(c)    In the event of an acquisition of 40% or more the Company's then
outstanding voting stock (other than pursuant to a merger resulting in the
ownership of all of the Company's outstanding Common Stock by another
corporation), if as a result of the transaction the Company's Common Stock will
cease to be traded on a national stock exchange, listed as a National Market
Issue on the National Market System or quoted on the NASDAQ quotation system,
each option which has not been exercised prior to the consummation of the
transaction shall be converted automatically into the right to receive, within
thirty days of such consummation, an amount in cash equal to the difference
between the aggregate exercise price for all shares subject to the option
(whether or not then subject to exercise) and the Fair Market Value of such
shares on the date which is the last trading date preceding the consummation of
such transaction.
(d)    The foregoing provisions shall have no application to a merger in which
(i) the Company is the surviving corporation, (ii) no person or group acquires
40% or more of the Company's outstanding voting stock, and (iii) the shares of
the Company's Common Stock outstanding prior to the merger remain outstanding
thereafter.
13.    Change of Control of the Board. If during any period of 12 consecutive
months, individuals who at the beginning of such 12-month period constituted the
Board (together with any new directors whose election by the Board or whose
nomination




--------------------------------------------------------------------------------




for election by the stockholders of the Company was approved by a vote of a
majority of the directors then still in office who were either directors at the
beginning of such period or whose election or nomination for election was
previously so approved) cease for any reason to constitute a majority of the
Board then in office, then all outstanding options shall become (to the extent
not then fully vested) fully exercisable from and after the effective date of
such change of control of the Board.
14.    Manner of Exercise. All or a portion of an exercisable option shall be
deemed exercised upon delivery to the Secretary of the Company at the Company's
principal office of all of the following: (i) a written notice of exercise
specifying the number of shares to be purchased signed by the Qualifying
Director or other person then entitled to exercise the option, (ii) full payment
of the exercise price for such shares by any of the following or combination
thereof: (a) cash, (b) certified or cashier's check payable to the order of the
Company, (c) the delivery of whole shares of the Company's Common Stock owned by
the option holder, or (d) by requesting that the Company withhold whole shares
of Company Common Stock then issuable upon exercise of the option (for purposes
of such a transaction the shares withheld by the Company shall be valued at the
Fair Market Value as of the date prior to the exercise date), (iii) such
representations and documents as the Board, in its sole discretion, deems
necessary or advisable to effect compliance with all applicable provisions of
the Securities Act and other federal or state securities laws or regulations,
(iv) in the event that the option shall be exercised by any person or persons
other than the Qualifying Director, appropriate proof of the right of such
person or persons to exercise the option, and (v) such representations and
documents as the Board, in its sole discretion, deems necessary or advisable.
15.    Compliance with Law. Common Stock shall not be issued upon exercise of an
option granted under this Director Plan unless and until counsel for the Company
shall be satisfied that any conditions necessary for such issuance to comply
with applicable federal, state or local tax, securities or other laws or rules
or applicable securities exchange requirements have been fulfilled.
16.    Compliance with Code Section 409A. The Awards granted hereunder are
intended to comply with the exception to Code Section 409A set forth in Treas.
Reg. § 1.409A-1(b)(5)(i)(A). However, to the extent any Award does not meet the
requirements of this exception and therefore is subject to the requirements of
Code Section 409A, to the extent necessary to comply with Code Section 409A, any
Award that is subject to Code Section 409A may be modified, replaced or
terminated in the discretion of the Board. Notwithstanding any provision of this
Director Plan or any document evidencing an Award to the contrary, in the event
that the Board determines that any Award is or may become subject to Code
Section 409A, the Company may adopt such amendments to this Director Plan and
the related documents evidencing any Awards, without the consent of the
Participant, or adopt other policies and procedures (including amendments,
policies and procedures with retroactive effective dates), or take any other
action that the Board determines to be necessary or appropriate to either comply
with Code Section 409A or to exclude or exempt this Director Plan or any Award
from the requirements of Code Section 409A.






